Citation Nr: 1014211	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-11 313	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from April 1983 to March 1984.

This appeal to the Board of Veterans Appeals arises from an 
August 2004 rating action that denied service connection for 
an acquired psychiatric disorder, to include schizophrenia, 
on the grounds that new and material evidence to reopen the 
claim had not been received.

By decision of September 2008, the Board denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, on the grounds that new and material evidence 
to reopen the claim had not been received.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By July 2009 Order, the Court vacated the 
Board's September 2008 decision and remanded the matter to 
the Board for compliance with instructions contained in a 
July 2009 Joint Motion for Remand of the appellant and the VA 
Secretary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's July 
2009 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

Although the record contains correspondence from the RO to 
the Veteran in April 2004 addressing some VCAA notice and 
duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA requires 
a claimant to be notified of both the criteria to reopen a 
claim for service connection, and to establish the underlying 
claim therefor.  Kent v. Nicholson,       20 Vet. App. 1, 8 
(2006).  In this case, the April 2004 RO letter failed to 
notify the Veteran of the specific type of evidence she 
needed to submit in order to successfully reopen her claim, 
in that the basis of the last final denial of her claim was 
not explained to her, and she was not notified of what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the Veteran should explain that she 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should ensure that 
she receives notice that meets the requirements of the 
Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran and 
her representative a letter that informs 
them of what kind of evidence is needed 
to substantiate her application to reopen 
her claim for service connection, to 
specifically include the basis for the 
last final denial of her claim, and what 
evidence would be necessary to 
substantiate those elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  The letter should also request 
her to provide sufficient information, 
and if necessary, authorization, to 
enable the RO to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also explain 
the type of evidence that is her ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
decisions in Kent, 20 Vet. App. at 8, and 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
Veteran that she has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.             
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

